PER CURIAM.
Appellant was convicted for the "offense of being a narcotic addict, in violation .‘of art. 725c, Vernon’s Ann.P.C.; her punishment was assessed at a term of 2 years; and the execution of sentence was deferred In accordance with the terms-of the Adult Probation Law, art. 781b, Vernon’s Ann. cap. .
This purports to be an appeal from an Order revoking such probation. ;
The record does not reflect that a notice of appeal was given and entered of record, as required by art. '827, V.A.C.C.P. In the absence thereof, this Court has no jurisdiction to entertain the appeal.
The appeal is dismissed.